DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1  is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Document JPH05211215 in view of Breinlinger (US 2008/0100312)

With regard to claim 1 Japanese Document JPH05211215 discloses (Fig. 2, 3) an electric connection device, comprising:
a circuit trace-included member (elements 8 and 6) comprising a fixing surface, an upper surface opposed to the fixing surface, a circuit trace provided on the fixing surface, and a circuit trace provided on the upper surface;
a probe (7) including a base that connects to a circuit trace formed on the circuit trace-included member and a tip that comes into contact with an inspection subject (1); a probe head (14) which is provided next to the circuit trace-included member and holds the probe; and a fixing component (15) which is provided in the probe head (14) with an end protruding from the probe head toward the circuit trace-included member, the end being fixed to a fixing


wherein the circuit trace, which is provided on the fixing surface of the circuit trace-included member and is connected to the base of the probe, is connected to the circuit trace provided on the upper surface of the circuit trace-included member through an internal interconnection (11, 5) provided within the circuit trace-included member.
Breinlinger discloses (Fig. 3) a length of a part exposed between the probe head (222) and the circuit trace-included member(236)  in the fixing component (304)  is controllable to adjust a distance between the probe head and the circuit trace-included member (para. 0032 - The associated engine 214 can selectively rotate the bolt 304. As the engine 214 rotates the bolt 304 in one direction, the bolt 304 can move toward the probe head assembly 222 and press against the probe head assembly 222, moving the probe head assembly 222 away from the mounting plate 236 against the biasing force of springs 312. In contrast, as the engine 214 rotates the bolt 304 in an opposite direction, the bolt 304 can move away from the probe head assembly 222, allowing the biasing force of the springs 312 to push the probe head assembly 222 toward the mounting structure 236.)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the biasing mechanism, as taught by Breinlinger, to adjust positions of the probe head and  the circuit trace-included member
With regard to claim 6 Japanese Document JPH05211215 discloses (Fig. 3) that the circuit trace-included member (8 and 6) is a space transformer to allow spacing between circuit traces to be wider than spacing between probes.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Document

Japanese Document JPH05211215 discloses that the fixing component (15) is pin-shaped. Japanese Document JP 2011 -145279 (Fig. 8) discloses that the fixing component (75) is pinshaped a shaft of the fixing component penetrates the probe head (68) while a head of the fixing component that connects to the shaft is in contact with the probe head.
Japanese documentJP 2016-217855 (Fig. 1) discloses that the fixing component (2) is pinshaped, and a shaft of the fixing component penetrates the probe head while a head of the fixing component that connects to the shaft is in contact with the probe head.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to structurally connect the fixing component and the probe head, as taught by Japanese Document JP 2011-145279 or Japanese documentJP 2016-217855, to ensure the assembly’s functionality
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Document JPH05211215 in view of Breilinger et al ( US 2008/0100312) and Hobbs et al US 2006/02930367
With regard to claims 3-5 ,Breilinger discloses (para 0033, Fig. 4) an anchor (406) that connects to the end is provided on the fixing surface (236). wherein the fixing component (404) is screwed into the anchor (406), wherein the anchor (406) is provided within a recess provided in the fixing surface of the circuit trace-included member (236).
With regard to claims 3-5 ,Hobbs et al disclose (para 0063, Fig. 18a) an anchor (1804) that connects to the end is provided on the fixing surface (fixing surface of 104),wherein the fixing component (1803) is screwed into the anchor (1804), wherein the anchor (1804) is provided within a recess (1702) provided in the fixing surface of the circuit trace-included member (104). 
.
Response to Arguments
Applicant's arguments filed 3/16/21 have been fully considered but they are not persuasive. 
As it was shown above, all of the claims are reected based on the references applied in the prior rejection
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D GILMAN whose telephone number is (571)272-2004.  The examiner can normally be reached on 8:30 A.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah RIyami can be reached on 571 270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        								4/9/21